DETAILED ACTION
Claims 1-2 were rejected in the Office Action mailed
Applicants filed a response and amended claim 1 on
Claims 1-7 are pending.
Claims 1-2 are rejected and claims 3-7 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIGs 1, 3-9, and 11-17 are objected to because they do not comply with 37 CFR 1.84(1) because the lines, numbers, and characters do not have satisfactory reproduction characteristics and/or do not permit adequate reproduction, and are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanpeng Wang et al. (CN 102517480 A) (hereinafter “Wang”).

Regarding claim 1, Wang teaches a high-work-hardening magnesium alloy that has high strength and toughness, work hardening ability, and plastic forming ability (i.e., plastic deformation magnesium alloy) comprising, 3.2 mass% tin, 1.1 mass% zinc, 0.3 mass% manganese, and the remainder is magnesium and inevitable impurities (Wang, pg. 3, paragraph 2 and pg. 6, Example 10). Moreover, the total amount of tin, zinc, and magnesium is 4.6 mass%, i.e., 3.2+1.1+0.3=4.6 mass%. 
Given Wang Example 10 does not disclose containing other components in the magnesium alloy composition besides the amounts of tin, zinc, manganese, magnesium and inevitable impurities, it is clear that the magnesium alloy of Wang would necessarily be consisting essentially of tin, zinc, manganese, magnesium and inevitable impurities, and would fall within the presently claimed.
Further, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.


Moreover, given the tin in Wang is identical to the high-melting point oxide-film-forming element, it is clear that the tin in Wang would be capable to function as high-melting point oxide-film-forming element.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yanpeng Wang et al. (CN 102517480 A) (hereinafter “Wang”).

Regarding claim 1, Wang teaches a high-work-hardening magnesium alloy that has high strength and toughness, work hardening ability, and plastic forming ability (i.e., plastic deformation magnesium alloy) comprises the following composition, in mass% (Wang, pg. 2, paragraphs 4-6):
Element
Present Invention (wt.%)
Wang
Zn
0.5-5.0
0.1-3.85
Preferred: 0.3-2.2
Sn
0.6-3.5
2.3-4.5
Preferred: 2.6-3.5
Si
0-1.5
0.01-2.0

0-1.5
0.01-2.0
Remainder
Mg and inevitable impurities
Mg and inevitable impurities


The ranges of Wang overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Given the preferable amounts of Zn is 0.3-2.2 mass%, Sn is 2.6-3.5 mass%, Si is 0.01-2.0 mass%, and Mn is 0.01-2.0 mass%, as set forth above, it is clear that the total amount of Zn, Sn, and the at least one selected among Si and Mn would necessarily be 2.92-9.7 mass%, which overlaps the presently claimed range,
i.e., 0.3 Zn + 2.6 Sn + 0.01 Si + 0.01 Mn = 2.92;
2.2 Zn + 3.5 Sn + 2.0 Si + 2.0 Mn = 9.7.
Given Wang does not disclose containing calcium or mischmetal in the magnesium alloy composition, it is clear the amounts would necessarily be 0 mass%.
Given Wang does not disclose requiring other components in the magnesium alloy composition besides the amounts of tin, zinc, manganese, magnesium and inevitable impurities, it is clear that the magnesium alloy of Wang would necessarily be consisting essentially of tin, zinc, manganese, magnesium and inevitable impurities, and would fall within the presently claimed.
Further, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel 

Given that the composition of the magnesium alloy of Wang is substantially identical to the composition of the magnesium alloy as used in the present invention, as set forth above, it is clear that the magnesium alloy of Wang would inherently have thermal conductivity, flame retardancy, and facilitate plastic working as presently claimed. 
Moreover, given the tin in Wang is identical to the high-melting point oxide-film-forming element, it is clear that the tin in Wang would be capable to function as high-melting point oxide-film-forming element.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2, given that Wang does not explicitly disclose that the composition of the magnesium alloy contains Zr, the amount would necessarily be zero, which would fall within the presently claimed amount in which the amount of Zr is controlled to 0.5 wt.%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Response to Arguments
In response to the amended abstract, the previous objection is withdrawn. 
In response to the amendment regarding 0.35 wt.% or less of calcium, it is agreed that Kuwabara would no longer meet the present claims. However, the amendment necessitates a new set of rejections as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1732           
                                                                                                                                                                                             
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732